DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/22/2020 and 02/17/2021 were considered by the examiner.

Drawings
The drawings were received on 12/14/2019.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a third chamber”.  Claim 4 is dependent from clam 1.  Claim 1 recites “at least one sealed chamber”, however, claim 2 recites “a first sealed chamber” and “a second sealed chamber”.  How can there be a “third chamber”, recited in claim 4 when a first and second chamber has not been previously recited in the claims from which claim 4 depends?  Should claim 4 depend from claim 3?
Claim 6 as written currently depends from claims 4 and 1, however claim 2 presents “a first sealed chamber” and “a second sealed chamber” which claim 6 appears to be referring to with the limitations “the first sealed chamber” and “the second sealed chamber”. As such, it is unclear if claim 6 should depend from claim 2 or if applicant is intending to newly present “the first sealed chamber” and “the second sealed chamber” in the claim.
Claim 7 as written currently depends from claim 1, however claim 2 presents “a first metal part” and “a second metal part” which claim 7 appears to be referring to with the limitations “the first metal part” and “the second metal part”. As such, it is unclear if claim 7 should depend from claim 2 or if applicant is intending to newly present “the first metal part” and “the second metal part” in the claim.  
Note: claim 8 also recites “the first metal part” and “the second metal part”.  Claim 8 depends from claim 7, so it appears that the recitations of “the first metal part” and “the second metal part” in claim 8 are obtaining their antecedent basis from claim 7.

Claim 10 as written currently depends from claim 1, however claim 2 presents “a first sealed chamber” and “a second sealed chamber” which claim 10 appears to be referring to with the limitations “the first sealed chamber” and “the second sealed chamber”. As such, it is unclear if claim 10 should depend from claim 2 or if applicant is intending to newly present “the first sealed chamber” and “the second sealed chamber” in the claim.
Claim 11 recites “third gas supply means”.  Claim 11 is dependent from claims 4 and 1. Claim 11 recites “third gas supply means”, however, claim 10 recites “first gas supply means” and “second gas supply means”.  How can there be a “third gas supply means”, recited in claim 11 when a first and second gas supply means has not been previously recited in the claims from which claim 11 depends?  Should claim 11 depend from claim 10?
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2124846, (hereinafter, FR-846).

Re Clm 1: FR-846 discloses an expansion joint (see Fig. 5) for joining two adjacent parts of a pipe, the expansion joint comprising: an expansion bellows (21 and the other 21), 
an expanded wall (the wall containing 7 and the opposite wall on the other side of the Fig.) and 
an inner sleeve assembly (1, the other 1, 9, other 9, and the vertical wall between B and B), 
wherein the expanded wall comprises a first wall part (the wall containing 7) and a second wall part (the opposite wall on the other side of the Fig. from the wall containing 7), 
wherein the first wall part and the second wall part are spaced apart from each other axially by an axial gap (see Fig. 5), the expansion bellows is connected to the first wall part and to the second wall part (see Fig. 5) such that the axial gap between the first wall part and the second wall part is closed (see Fig. 5) and such that the first wall part and the second wall part are connected flexibly (the first wall part and the second wall part are connected in a manner which is made to or is capable of flexing), the expanded wall and the inner sleeve assembly limit at least one sealed chamber (the chamber containing 6 and the other chamber containing 6) between each other (see Fig. 5), and the at least one sealed chamber is filled by a first gas (see page 6, lines 15-20 and 31-32, and page 7, lines 25-28, and claims 16 and 17).  

Re Clm 14: FR-846 discloses wherein the inner sleeve assembly, and the expanded wall can at least partly be formed integrally (integrally being defined as essential or necessary for completeness) as a one piece element (the inner sleeve assembly, and the expanded wall are made to or can at least partly be formed integrally as a one piece element, where the components function as a one piece element as the components are necessary for completeness). 
Re Clm 15: FR-846 discloses a plant for producing propylene from propane gas, the plant comprising a first part of a pipe (the pipe on the left side of Fig. 5 containing 22), a second part (the pipe on the right side of Fig. 5 containing another 22) of the pipe and an expansion joint (see claim 1) according to claim 1 (see claim 1), wherein the first part of the pipe is joined to the second part of the pipe by means of the expansion joint (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 9, 10, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106090514 (hereinafter, CN-514) in view of FR 2124846, (hereinafter, FR-846).

Re Clm 1: CN-514 discloses an expansion joint for joining two adjacent parts of a pipe, the expansion joint comprising: 
an expansion bellows (6),
an expanded wall (1 and 12), and
an inner sleeve assembly (2 and 11), 
wherein the expanded wall comprises a first wall part (1) and a second wall part (12), 
wherein the first wall part and the second wall part are spaced apart from each other axially by an axial gap (see Fig. 1), the expansion bellows is connected to the first wall part and to the second wall part (see Fig. 1) such that the axial gap between the first wall part and the second wall part is closed (see Fig. 1) and such that the first wall part and the second wall part are connected flexibly (the first wall part and the second wall part are made to be or are capable of being flexible), 
the expanded wall and the inner sleeve assembly limit at least one chamber (at 3 and at 10) between each other, and the at least one sealed chamber is filled.  
CN-514 fails to disclose sealed chamber(s) and a first gas (see Fig. 5, and page 6, lines 15-20 and 31-32, and page 7, lines 25-28, and claims 16 and 17).
However, FR-846 illustrates a tubular connector having bellows member, an inner member and an insulating means, similar to that of CN-514. FR-846 also 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-514, to have had sealed chamber(s) and a first gas, as taught by FR-846, for the purpose of providing a means to reduce weight, enhance the thermal properties of the structure, or alternatively, they would have yielded the same predictable result of aiding in the thermal insulation of a structure.
Re Clm 2: CN-514 as modified by FR-846 above discloses wherein the inner sleeve assembly comprises a first part and a second part, wherein the first part is connected to the first wall part such that the first part and the first wall part limit a first sealed chamber between each other, the second part is connected to the second wall part such that the second part and the second wall part limit a second sealed chamber between each other (see Fig. 1 and  Fig. 5), and the first sealed chamber and the second sealed chamber are adapted to be filled and pressurized by the first gas (the device of CN-514 as modified by FR-846 is made to or is capable of having the first sealed chamber and the second sealed chamber adapted to be filled and pressurized by the first gas).
CN-514 as modified by FR-846 fails to disclose that parts can be made of metal.

The examiner is talking Official Notice that it is old and well known to have had a part or parts can be made out of metal, for the purpose enhancing the strength or life of a structure, improving the cost of a structure, improving the manufacturing of a structure, alternatively, metals can yield the same predictable result of containing or retaining fluid or insulating material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-514 as modified by FR-846, to have had parts made out of metal, for the purpose enhancing the strength or life of a structure, improving the cost of a structure, improving the manufacturing of a structure, alternatively, metals can yield the same predictable result of containing or retaining fluid or insulating material.
Re Clm 3: CN-514 as modified by FR-846 above discloses wherein the at least one sealed chamber is filled with insulating material (see Fig. 5, and page 6, lines 15-20 and 31-32, and page 7, lines 25-28, and claims 16 and 17).  
Re Clm 5: CN-514 as modified by FR-846 above discloses the first metal part and the second metal part.
CN-514 as modified by FR-846 fails to disclose a first additional bellows and a second additional bellows.

The examiner is talking Official Notice that it is old and well known to have had additional bellows on a structure, such as, a first additional bellows and a second additional bellows, for the purpose of allowing joint/structure movement and joint/structure thermal cycling to occur without damaging the joint/structure, and to retain fluid with in the joint/structure and to aid in dispersing heat more rapidly from the joint/structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-514 as modified by FR-846, to have had a first additional bellows and a second additional bellows, for the purpose of allowing joint/structure movement and joint/structure thermal cycling to occur without damaging the joint/structure, and to retain fluid with in the joint/structure and to aid in dispersing heat more rapidly from the joint/structure.
Re Clm 9: CN-514 as modified by FR-846 above discloses the first sealed chamber, and the second sealed chamber.

Pressure gauges or pressures sensors for sensing pressure(s) provide feedback to insure a proper pressure is reached to insure correct filling or to insure a proper pressure is reached or maintained to prevent over pressurization which could lead to damage of a structure(s) or failure of a structure(s).
The examiner is talking Official Notice that it is old and well known to have had pressure gauges or pressures sensors for sensing pressure(s), for the purpose of providing feedback to insure a proper pressure is reached to insure correct filling or to insure a proper pressure is reached or maintained to prevent over pressurization which could lead to damage of a structure(s) or failure of a structure(s).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-514 as modified by FR-846, to have had a first means for sensing pressure and second means for sensing pressure, wherein the first means for sensing pressure are adapted for measuring a first pressure within the first sealed chamber, and wherein the second means for sensing pressure are adapted for measuring a second pressure within the second sealed chamber, for the purpose of providing feedback to insure a proper pressure is reached to insure correct filling or to insure a proper pressure is reached or maintained to prevent over pressurization which could lead to damage of a structure(s) or failure of a structure(s).

CN-514 as modified by FR-846 fails to disclose a first gas supply means and second gas supply means, wherein the first gas supply means are adapted for filling the a chamber with the first gas, and wherein the second gas supply means are adapted for filling the another chamber with the first gas.
Gas supply means for filling a chamber or chambers allow for chambers to be filled, drained and filled again, or to allow a chamber to be drained have maintenance work done on the chamber then the chamber to be refilled, or to allow a chamber to be assembled or assembled and moved and then to have the chamber initially filled, for the purpose of allowing fabrication of a chamber to be made independently of the material to be hosed/contained in the chamber but allowing access to the internal of the chamber at a later time or to allow refilling of the chamber if the content of the chamber is lost or discharged. 
The examiner is talking Official Notice that it is old and well known to have had gas supply means for filling a chamber or chambers, for the purpose of allowing fabrication of a chamber to be made independently of the material to be hosed/contained in the chamber but allowing access to the internal of the chamber at a later time or to allow refilling of the chamber if the content of the chamber is lost or discharged.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-514 as modified by FR-846, to have had gas supply means for filling a 
Re Clm 12: CN-514 as modified by FR-846 above discloses the first gas.
CN-514 as modified by FR-846 fails to disclose nitrogen.
Nitrogen gas is a colorless and tasteless, is readily available, it is nonflammable, and is used as an inert gas, for the purpose of providing a material which is relatively inexpensive and readily available, that acts as a noble gas, and is not combustive or flammable to enhance safety.
The examiner is talking Official Notice that it is old and well known to have employed the use of nitrogen, for the purpose of providing a material which is relatively inexpensive and readily available, that acts as a noble gas, and is not combustive or flammable to enhance safety.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of CN-514 as modified by FR-846, to have employed the use of nitrogen, for the purpose of providing a material which is relatively inexpensive and readily available, that acts as a noble gas, and is not combustive or flammable to enhance safety.
Re Clm 14: CN-514 as modified by FR-846 above discloses wherein the inner sleeve assembly, and the expanded wall can at least partly be formed integrally (integrally being defined as essential or necessary for completeness) as a one piece element (the inner sleeve assembly, and the expanded wall are made to or can at least 
Re Clm 15: CN-514 as modified by FR-846 above discloses a plant for producing propylene from propane gas, the plant comprising a first part of a pipe (a part of the pipe on the left side of Fig. 1), a second part (a part of the pipe on the right side of Fig. 1) of the pipe and an expansion joint (see claim 1) according to claim 1 (see claim 1), wherein the first part of the pipe is joined to the second part of the pipe by means of the expansion joint (see Fig. 1).

Allowable Subject Matter
Claims 4, 6, 7, 8, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, additionally, claims 4, 6-8, 11, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (bellowed means) which are similar to the applicant’s claimed invention; US-2406234, US-2506293, US-2666657, and US-7284771.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/20/2021